WELCH, Justice.
I respectfully dissent. I think the trial court should have sustained the motion for a mis-trial, or should have granted a new trial on account of improper argument of counsel. This argument, as shown by the majority opinion, urged matters entirely outside the record, and was most highly improper and well calculated to be highly prejudicial.
It is well known that ethical attorneys, sometimes in their zeal, overstep the bounds of propriety in jury argument. When that argument goes too far, in the face of repeated objections, as here, and where the prejudicial character of the argument is so clearly apparent, as here, it is the duty of the courts to require retrial in the interest of justice, as I view it.
Plaintiff in error cites the following quotation from 64 C.J. 276:
“Arguments and comments by counsel calculated to arouse the passions and prejudices of a jury by presenting to them considerations extraneous to the evidence are highly improper; so, when the language used is such as evinces a studied purpose to arouse the prejudices of the jury based upon facts not in the case, the court cannot overlook it or consider that a party against whom such effort has been made has had a fair consideration of his case at the hands of the jury.”
That text statement is well supported by cited cases and is a sound guide to the fair administration of justice. In my judgment it should be applied in this case and in all cases to promote and to provide fair trial before the jury. I believe we should reverse.
However sincere and earnest an attorney may be, and however well convinced he may be as to the integrity of his client’s cause, and however fervently he may feel that his client and her cause has been mistreated, such representations to the jury as these, outside the record, cannot be justified.